DETAILED ACTION

This Office Action is in response to the amendment, filed on March 11, 2022.  Primary Examiner acknowledges Claims 1-19 are pending in this application, with Claims 1, 6, 9, and 14 having been currently amended, and Claims 18 and 19 having been newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (A) or First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Specifically, Claim 1, Lines 5-6 and Claim 9, Lines 5-6 now recite “the fastener is contiguous across the rear side having no openings therethrough”; however, the recitation to the concept of “having no openings therethrough” appears to be new matter and an unsupported negative limitation.  
In particular, if the disclosed invention is an airway support storage platform for connecting suction tubing and a manual resuscitation bag valve system thereto for the passage of air from a central gas source within the wall to the ports for receiving the suction tubing and the manual resuscitation bag valve system, there must be some opening on the rear side of the airway support storage platform to allow air to be conveyed through the airway support storage platform. If there is no openings, then how does the plate of the airway support storage platform receive gas to support receiving the suction tubing and the manual resuscitation bag valve system.  Still further, if there is no openings, the how does the second adapter “engage an interior wall of a suction tubing thereon”.  It appears for this plate to support the conveyance of gases to each of the adapters as attached to the suction tubing and the manual resuscitation bag valve system, there must be an opening on the rear side of the plate to support this feature. 
Assuming arguendo, if there is no openings, then it appears the term “airway support” is a misnomer as this device does not provide for the conveyance of gases from the rear side to the front side but rather is simply a holder for supplemental accessories similar to a docking airway support tools are readily available and easily accessible when needed, while being stored in a sanitary way. Furthermore, as each airway support storage platform can be easily secured adjacent to a patient's bedside, it further ensures that each airway support tool is only used for a single patient, minimizing risks of contamination.”. Utilizing the concept of this aforementioned language it is clearer that the devices are held similar to a docking station rather than directly connected to an source for air supply and/or suctioning. 
Turning to the figures, there is no support for the term “having no openings therethrough”. Applicant is reminded that “any negative limitation or exclusionary proviso must have basis in the original disclosure.” MPEP 2173.05(I).  The disclosure to Figure 4 does not appear to provide support for the concept of “having no openings therethrough”.  Although it is clear the fastener (15) appears to extend within a smaller cross section of the rear side of the plate across the cross-section in a contiguous manner, to state there are no openings does not appear to be supported. 
Turning to the written description, Paragraphs 0018 and 0019 state “[0018] Referring now to FIG. 4, there is shown a rear view of an embodiment of the airway support storage platform.  A fastener 15 is affixed to the rear side 14 of the plate, wherein the fastener 15 is configured to removably secure the plate to a support surface, such as a wall. The fastener 15 can comprise a variety of different fasteners, such as adhesive, hook and loop, or the like. In fastener 15 comprises an adhesive, a backing layer can be removably securable to the adhesive to preserve the adhesive until a user desires to affix the plate to the support surface. In the illustrated embodiment, the fastener 15 comprises a hook and loop fastener configured to removably secure to a complementary fastener disposed on the support surface. In some embodiments, a perimeter of the fastener 15 and the rear side 14 are aligned, ensuring maximal securement to the support surface. In this way, the plate is prevented from being removed from the support surface when external forces are applied to remove the airway support tools, such as the manual resuscitation bag valve system and the suction tubing. However, in the illustrated embodiment, the cross- sectional area of the fastener 15 is less than that of the rear side 14, such that a lip 25 is formed therearound. The lip 25 is configured to provide a gripping surface to a user, allowing the user to easily remove the plate from the support surface when necessary.  [0019] In one exemplary use, the user removably secures the fastener 15 to the support surface adjacent to a patient's treatment area. The first and second adapters are secured to the plate and a manual resuscitation bag valve system and a suction tubing are removably secured to the first and second adapters, respectively. In this way, the airway support tools are readily available and easily accessible when needed, while being stored in a sanitary way. Furthermore, as each airway support storage platform can be easily secured adjacent to a patient's bedside, it further ensures that each airway support tool is only used for a single patient, minimizing risks of contamination.” Again, there does not appear to be support for the concept of “having no openings therethrough”, it would appear a more fruitful amendment would include the purpose of the continuous fastener, whereby “the fastener 15 is configured to removably secure the plate to a support surface, such as a wall …ensuring maximal securement to the support surface… the user removably secures the fastener 15 to the support surface adjacent to a patient's treatment area” so that “the airway support tools are readily available and easily accessible when needed, while being stored in a sanitary way. Furthermore, as each airway support storage platform can be easily secured adjacent to a patient's bedside, it further ensures that each airway support tool is only used for a single patient, minimizing risks of contamination.”
Finally, although Primary Examiner notes, Page 8/11, Paragraph 1 of Applicant’s remarks state “the plate is functionally solid and provides no fluid flow therethrough”, the recitation of “having no openings” is unsupported by the original disclosure as filed and the current claim listing does not preclude or prevent the application of “fluid flow therethrough”.  Consequently, again, the aforementioned suggestions of amendments appear to be helpful in order to carve a niche away from the known fields of  medical gas service wall outlets and focus on the concepts of the “storage platform” operation to distinguish from the prior art made of record and more clearly claim the operation of the claimed invention as related to the purpose of the fastener.
In light of the aforementioned reasoning, a rejection under new matter has been made as there does not appear to be support for the new matter and an unsupported negative limitation.  Dependent Claims 2-8 and 10-19 incorporate the new matter from which they depend.   Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 112(B) or Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 19 recites the limitation “the planar projections are coplanar with the rear end of the first adapter”; however, it appears the dependency of this limitation is improper.  The limitation of the “planar projections” is first introduced in Claim 18; thus the dependency of Claim 19 should be to Claim 18 and not Claim 1.  Appropriate correction and clarification is required. 
Specifically, in light of Applicant’s amendment reciting “the fastener is contiguous across the rear side having no openings therethrough” as seen in Claim 1, Lines 5-6 and Claim 9, Lines 5-6, it appears the breadth and scope of the claimed invention is unclear.  
If there is no openings, then it appears the term “airway support” is a misnomer as this device does not provide for the conveyance of gases from the rear side to the front side but rather is simply a holder for supplemental accessories similar to a docking station of a vacuum having the crevice tool and/or brush.  
Although Primary Examiner notes, Page 8/11, Paragraph 1 of Applicant’s remarks state “the plate is functionally solid and provides no fluid flow therethrough”, the recitation of “having no openings” is unsupported by the original disclosure as filed and the current claim 
Consequently, to effectively narrow the scope of the claimed invention to avoid the cluttered field in the prior art of medical gas service wall outlets, it would behoove Applicant to clearly and unmistakably recite within the claim language the intended operation of this device, e.g. “the airway support tools are readily available and easily accessible when needed, while being stored in a sanitary way. Furthermore, as each airway support storage platform can be easily secured adjacent to a patient's bedside, it further ensures that each airway support tool is only used for a single patient, minimizing risks of contamination.”. Utilizing the concept of this aforementioned language it is clearer that the devices are held similar to a docking station rather than directly connected to an source for air supply and/or suctioning.  Still further, Applicant may consider further clarifying the purpose of the fastener, whereby “the fastener 15 is configured to removably secure the plate to a support surface, such as a wall. …ensuring maximal securement to the support surface… the user removably secures the fastener 15 to the support surface adjacent to a patient's treatment area”.
Absent these aforementioned modifications to the claim language the breadth and scope of the claimed invention is unclear and encompasses well known structure such as the medical gas service wall outlets.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, it would behoove Applicant to further address the concepts of the “storage platform” operation to distinguish from the prior art made of record and more clearly claim the operation of the claimed invention as related to the purpose of the fastener.  The mere recitation of “the plate is functionally solid and provides no fluid flow therethrough” on Page 8/11, Paragraph 1 of Applicant’s remarks although appreciated for clarity of the invention does not address the features of the claim language which must be met to narrow the examination field. 
In light of the aforementioned reasoning, a rejection under indefiniteness has been made as it appears Applicant has not particularly pointed out and distinctly claimed subject matter consistent with their invention in order to carve a niche away from the known fields of  medical gas service wall outlets.  Dependent Claims 2-8 and 10-19 incorporate the indefinite subject matter from which they depend.   Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 7 are rejected, as best understood the by Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Berg (5,236,005) in view of Hoppough (4,653,493) and Hickle et al. (5,676,133).
a clear nameplate cover 70 is placed over the index plate 12.” Column 3, Lines 65-70) having a front side (best seen Figure 1 and the right side of Figure 2) opposite a rear side (best seen Figure 4 and the left side of Figure 2); wherein a fastener (defined by the region of 70 having a groove for receiving the detent of 12, best seen Figures 2 and 4 - resulting in the receipt in the action of “placed over” Column 3, Lines 65-70 and Column 4, Lines 5-10) disposed on the rear side (best seen Figure 4 and the left side of Figure 2), the fastener (defined by the region of 70 having a groove for receiving the detent of 12) configured to removably secure the plate (70) to a support surface (via 73, “The face plate housing, index plate and nameplate cover are then placed over a gas source assembly 73 that is mounted in the wall of a room.” Column 4, Lines 5-10); wherein the fastener (defined by the region of 70 having a groove for receiving the detent of 12) is contiguous (about the perimeter, best seen Figures 2 and 4) across the rear side (best seen Figure 4 and the left side of Figure 2) and having an adapter (24, “The index plate 12 has a raised, circular central portion 24.” Column 3, Lines 15-20) affixed to the front side (via the opening in the plate 70).  Yet, does not expressly disclose “a first adapter affixed to the front side; wherein the first adapter comprises connector configured to provide an interface between the plate and a manual resuscitation bag valve system; a second adapter affixed to the front side; wherein the second adapter is configured to frictionally engage an interior wall of a suction tubing thereon.” 
	Regarding the first adapter, Hoppough teaches an airway support system (Figures 1 and 2) having a plate (22, “A connecting hose 18 couples an outlet tube 20 to a conventional contained vacuum source 22.” Column 3, Lines 35-45) having a front side which receives a first  adapter (72, “On the opposite end of connecting hose 18 is a female connector 72. Connector 72 is removably fitted over the male outlet for vacuum source 22.” Column 4, Lines 45-50) that is affixed to the front side (best seen Figures 1 and 2); wherein the first adapter (72) comprises a connector configured to provide an interface between the plate (22) and the manual resuscitation bag valve system (16, “A flexible containment bag or container 16 depends from tube 12. Bag 16 temporarily retains excess exhaled gases during the respiration cycle.” Column 3, Lines 35-45; “Containment bag 16 is a conventional flexible bag manufactured from a gas impermeable material, such as a polymeric or rubber compound. Bag 16 is sealed on branch 54 in a conventional manner, such as by a sealing adhesive, tape or the like in order to provide a gas impermeable seal therebetween. Bag 16 provides an expandible containment vessel for the overflow control of exhaled gases by its expansion and temporary containment of gases in excess of those evacuable by vacuum source 22. Bag 16 is evacuated by vacuum source 22, rather than by return of exhaled gases back up through expiratory line 14. Check valve 40 insures the evacuation of bag 16 by vacuum source 22.” Column 4, Lines 20-35). Primary Examiner notes there is no structure that would preclude or prevent the manual operation of this bag as the bag is exposed to the ambient environment and capable of compression by its flexible nature.  Thus, Hoppough clearly teaches the first adapter in the form of suction port (22) configured to interface between the plate and the manual resuscitation bag valve system.
	Regarding the second adapter, Hickle teaches an airway support storage platform (Figure 1) having a plate (240, “oxygen and vacuum ports, 232 and 240 respectively” Column 7, Lines 40-45) affixed to the front side (best seen Figure 1), wherein the second adapter (defined 
	In light of the teachings of Hoppough and Hickle as modified by Berg it would have been obvious to one having ordinary skill in the art to provide a single plate for the conveyance of suctioning gas to both the first adapter having the manual resuscitation bag valve system and the suction tubing in order to effectively provide suction/vacuum assistance to an airway support storage platform.  This configuration is obvious to try from a finite number of predictable results suitable for consolidating the vacuum port of the wall plate to a single point source. 
	Therefore, it would have been obvious to on having ordinary skill in the art to modify the construction of the plate of Berg to have two connection ports at the on the face side of the faceplate to facilitate the connection of two separate appliances both requiring vacuum service. 
	As to Claim 3, the modified Berg, specifically Hoppough teaches the first adapter (72, “On the opposite end of connecting hose 18 is a female connector 72. Connector 72 is removably fitted over the male outlet for vacuum source 22.” Column 4, Lines 45-50) is removably securable to the front side.  Although Hoppough teaches a press fit connection, Primary Examiner notes the use of friction based interference fitment structure in the form of press-fit, snap fit, threads, detent, complementary shapes including male/female connectors, etc. are well known, routine and conventional constructions suitable for establishing the securement of two components together.  Thus, the limitation to a snap fit connection is a known consideration in the prior art to provide a secure fitment of two components together.   
	As to Claim 4, the modified Berg, specifically Hickle teaches the second adapter (defined by the structure between the plate 240 and the suction tubing 238) is removably securable to the front side via a snap fit connection. With respect to the limitation “frictionally engage”, the use of friction based interference fitment structure in the form of press-fit, snap fit, threads, detent, complementary shapes including male/female connectors, etc. are well known, routine and conventional constructions suitable for establishing the securement of two components together. 
	As to Claim 6, the modified Berg, specifically Berg discloses a fastener (defined by the region of 70 having a groove for receiving the detent of 12, best seen Figures 2 and 4 - resulting in the receipt in the action of “placed over” Column 3, Lines 65-70 and Column 4, Lines 5-10) disposed on the rear side (best seen Figure 4 and the left side of Figure 2) - which effectively provides a releasable connection.  The configuration of the fastener (defined by the region of 70 having a groove for receiving the detent of 12, best seen Figures 2 and 4) is disposed along an entirety of the rear side of the plate, such that a perimeter of the fastener and a perimeter of the rear side are aligned. 
placed over” Column 3, Lines 65-70 and Column 4, Lines 5-10) disposed on the rear side (best seen Figure 4 and the left side of Figure 2) - which effectively provides a releasable connection.  The configuration of the fastener (defined by the region of 70 having a groove for receiving the detent of 12, best seen Figures 2 and 4) includes an area of the fastener (defined by the region receiving 12) is less than that of the rear side, defining a lip about the rear side (defined as the planar surface of the rear side of the plate which does not contact 12). 
	
Claims 2, 9-12, 14, 15, and 17-19 are rejected, as best understood the by Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Berg (5,236,005) in view of Hoppough (4,653,493) and Hickle et al. (5,676,133), as applied to Claim 1 and further in view of Hakkinen (4,276,876).
As to Claims 2 and 10, the modified Berg, specifically Hickle teaches the features of an airway support storage platform having a second adapter connected to a suction tubing (238) via the front wall of the plate (240); yet, does not expressly disclose the explicit construction of the second adapter - “wherein the second adapter tapers from a proximal end thereof towards a distal end thereof, such that the distal end comprises a diameter less than that of the proximal end.”
	Hakkinen teaches various adapters (16 and 16A-C; Figures 2 and 3, respectively) were known to serve as an intermediary connection between the gas source (supply) to the gas sink 
	As to Claim 9, please see the rejection of Claim 1.  The difference between Claim 1 and Claim 9 is the addition of the feature “wherein the second adapter further comprises a plurality of ridges disposed along an outer surface thereof, the plurality of ridges configured to frictionally engage an interior wall of a suction tubing thereon”. 
	Yet, Hakkinen teaches various adapters (16 and 16A-C; Figures 2 and 3, respectively) were known to serve as an intermediary connection between the gas source (supply) to the gas sink (patient interface).  In particular, 16, 16A and 16C show the connection having a tapered configuration, wherein the proximal end (defined by the region closest to the source (wall) in use - right side) and a distal end (defined by the region closest to the sink (patient interface) in use - left side), wherein the diameter of the distal end (defined by the region closest to the sink (patient interface) in use - left side) is less than that of the proximal end (defined by the region closest to the source (wall) in use - right side).   More explicitly, Figure 16C appears to show the 
	As to Claim 11, the modified Berg, specifically Hoppough teaches the first adapter (72, “On the opposite end of connecting hose 18 is a female connector 72. Connector 72 is removably fitted over the male outlet for vacuum source 22.” Column 4, Lines 45-50) is removably securable to the front side.  Although Hoppough teaches a press fit connection, Primary Examiner notes the use of friction based interference fitment structure in the form of press-fit, snap fit, threads, detent, complementary shapes including male/female connectors, etc. are well known, routine and conventional constructions suitable for establishing the securement of two components together.  Thus, the limitation to a snap fit connection is a known consideration in the prior art to provide a secure fitment of two components together.   
	As to Claim 12, the modified Berg, specifically Hickle teaches the second adapter (defined by the structure between the plate 240 and the suction tubing 238) is removably securable to the front side via a snap fit connection. With respect to the limitation “frictionally engage”, the use of friction based interference fitment structure in the form of press-fit, snap fit, threads, detent, complementary shapes including male/female connectors, etc. are well known, routine and conventional constructions suitable for establishing the securement of two components together. 
	As to Claim 14, the modified Berg, specifically Berg discloses a fastener (defined by the region of 70 having a groove for receiving the detent of 12, best seen Figures 2 and 4 - resulting placed over” Column 3, Lines 65-70 and Column 4, Lines 5-10) disposed on the rear side (best seen Figure 4 and the left side of Figure 2) - which effectively provides a releasable connection.  The configuration of the fastener (defined by the region of 70 having a groove for receiving the detent of 12, best seen Figures 2 and 4) is disposed along an entirety of the rear side of the plate, such that a perimeter of the fastener and a perimeter of the rear side are aligned. 
	As to Claim 15, the modified Berg, specifically Berg discloses a fastener (defined by the region of 70 having a groove for receiving the detent of 12, best seen Figures 2 and 4 - resulting in the receipt in the action of “placed over” Column 3, Lines 65-70 and Column 4, Lines 5-10) disposed on the rear side (best seen Figure 4 and the left side of Figure 2) - which effectively provides a releasable connection.  The configuration of the fastener (defined by the region of 70 having a groove for receiving the detent of 12, best seen Figures 2 and 4) includes an area of the fastener (defined by the region receiving 12) is less than that of the rear side, defining a lip about the rear side (defined as the planar surface of the rear side of the plate which does not contact 12). 
	As to Claim 17, please see the rejection of Claim 9.  The difference is the addition of the features of the plurality of ridges being concentric.  Hakkinen teaches various adapters (16 and 16A-C; Figures 2 and 3, respectively) and explicitly Figure 16C appears to show the features of the “plurality of ridges” by the tapered concentric configuration suitable for engagement of the tubing (11) thereon.  
	As to Claims 18 and 19, the modified Berg, specifically Hoppough teaches an airway support system (Figures 1 and 2) having a plate (22, “A connecting hose 18 couples an outlet a conventional contained vacuum source 22.” Column 3, Lines 35-45) having a front side which receives a first  adapter (72, “On the opposite end of connecting hose 18 is a female connector 72. Connector 72 is removably fitted over the male outlet for vacuum source 22.” Column 4, Lines 45-50) that is affixed to the front side (best seen Figures 1 and 2).  Yet, does not expressly disclose “planar projections extending from a rear end of the first adapter” (Claim 18) and “the planar projections are coplanar with the rear end of the first adapter” (Claim 19).
Hakkinen teaches various adapters (16 and 16A-C; Figures 2 and 3, respectively) were known to serve as an intermediary connection between the gas source (supply) to the gas sink (patient interface).  In particular, 16, 16A and 16C show the connection having a tapered configuration, wherein the proximal end (defined by the region closest to the source (wall) in use - right side) and a distal end (defined by the region closest to the sink (patient interface) in use - left side), wherein the diameter of the distal end (defined by the region closest to the sink (patient interface) in use - left side) is less than that of the proximal end (defined by the region closest to the source (wall) in use - right side). Therefore, it would have been obvious to one having ordinary skill in the art to construct the first adapter of the modified Berg  having a planar projections (16A-C) extending from the rear end of the first adapter which are coplanar with the rear end of the first adapter, as taught by Hakkinen to provide a secure connection. 

Claims 5 and 8 are rejected, as best understood the by Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Berg (5,236,005) in view of Hoppough (4,653,493) and Hickle et al. (5,676,133), as applied to Claim 1 and further in view of Dombrowski (2013/0052610).
placed over” Column 3, Lines 65-70 and Column 4, Lines 5-10) disposed on the rear side (best seen Figure 4 and the left side of Figure 2) - which effectively provides a releasable connection. Yet, does not expressly disclose the configuration of the fastener having “a hook and loop fastener configured to removably secure to a complementary fastener disposed on the support surface” (Claim 5) and “an adhesive” (Claim 8).
Dombrowski teaches various fastening devices are suitable for applications in medical devices to joint two components together for removable connection.  In particular, “the first portion 204 and the second portion 206 of the housing 202 can be coupled via a variety of removable coupling means, including, but not limited to, one or more of screw threads, press -fit engagement (also sometimes referred to as " friction-fit engagement" or " interference-fit engagement"), snap -fit engagement, magnets, hook-and -loop fasteners, adhesives, cohesives, clamps, heat sealing, other suitable removable coupling means, and combinations thereof.” (Para 0059).  In light of the teachings of Dombrowski each of these configurations are functionally equivalent alternatives suitable for providing a releasable connection.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the fastener configuration of the modified Berg to include “hook and loop” or “adhesive” as taught by Dombrowski to be a known configuration suitable for providing a releasable connection.  

Claims 13 and 16 are rejected, as best understood the by Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Berg (5,236,005) in view of Hoppough (4,653,493), Hickle et al. (5,676,133), and Hakkinen (4,276,876), as applied to Claim 9 and further in view of Dombrowski (2013/0052610).
As to Claims 13 and 16, the modified Berg, specifically Berg discloses a fastener (defined by the region of 70 having a groove for receiving the detent of 12, best seen Figures 2 and 4 - resulting in the receipt in the action of “placed over” Column 3, Lines 65-70 and Column 4, Lines 5-10) disposed on the rear side (best seen Figure 4 and the left side of Figure 2) - which effectively provides a releasable connection. Yet, does not expressly disclose the configuration of the fastener having “a hook and loop fastener configured to removably secure to a complementary fastener disposed on the support surface” (Claim 13) and “an adhesive” (Claim 16).
Dombrowski teaches various fastening devices are suitable for applications in medical devices to joint two components together for removable connection.  In particular, “the first portion 204 and the second portion 206 of the housing 202 can be coupled via a variety of removable coupling means, including, but not limited to, one or more of screw threads, press -fit engagement (also sometimes referred to as " friction-fit engagement" or " interference-fit engagement"), snap -fit engagement, magnets, hook-and -loop fasteners, adhesives, cohesives, clamps, heat sealing, other suitable removable coupling means, and combinations thereof.” (Para 0059).  In light of the teachings of Dombrowski each of these configurations are functionally equivalent alternatives suitable for providing a releasable connection.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the fastener 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendments to the claims, the amendments have not yielded allowable subject matter.  In Applicant’s remarks on Page 8/11, Paragraph 1 Applicant states “the plate is functionally solid and provides no fluid flow therethrough” as the basis for the support of the newly added limitation of “having no openings”.  
Regarding this amendment relying on the limitation “having no openings” has triggered a new matter rejection as this feature of “having no openings” is not supported in the original specification as filed.  
Further, this amendment has also triggered a rejection under indefiniteness as the breath and scope as claimed does not appear to particular point out the features which Applicant is seeking patent protection.
In the interest of expediting prosecution of this application, Primary Examiner indicated a more fruitful amendment would include the purpose of the continuous fastener, whereby “the fastener 15 is configured to removably secure the plate to a support surface, such as a wall …ensuring maximal securement to the support surface… the user removably secures the fastener 15 to the support surface adjacent to a patient's treatment area” so that “the airway support tools are readily available and easily accessible when needed, while being stored in a sanitary way. Furthermore, as each airway support storage platform can be easily secured adjacent to a patient's bedside, it further ensures that each airway support tool is only used for a single patient, minimizing risks of contamination.”
Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, it would behoove Applicant to further address the concepts of the “storage platform” operation to distinguish from the prior art made of record and more clearly claim the operation of the claimed invention as related to the purpose of the fastener and the storage platform, as the mere recitation of “the plate is functionally solid and provides no fluid flow therethrough” on Page 8/11, Paragraph 1 of Applicant’s remarks although appreciated for clarity of the invention does not address the features of the claim language which must be met to narrow the examination field. 
Primary Examiner reiterated the claims as currently listed read on various devices within the field of medical gas service wall outlets and thus the addition of the aforementioned suggested amendments appears to help to carve a niche away from the known fields of  medical gas service wall outlets.  
Although the proposed suggestions are NOT an indication of allowable subject matter and WILL BE subject to further search and consideration, Applicant is invited to After Final Consideration Pilot 2.0 (AFCP 2.0)  https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20  to facilitate the examination of claims which more effectively to carve a niche away from the known fields of medical gas service wall outlets.  At the very least effectively claiming without introducing new matter the features which would preclude the 
In light of the aforementioned reasoning, the rejection of the claimed invention has been maintained and made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaillancourt (4,617,012) discloses an additional invention which appears to read on the claimed invention of the airway support storage platform (best seen 6A) having a plate (110) having a front side for receipt of a first adapter (via 112) and a second adapter (via 114) and a rear side having a fastener (122 - groove) upon which the fastener (122) attaches to a support surface (100) having a complementary surface (106/107) for receipt of the fastener (122). Primary Examiner also notes an additional embodiment Figures 3A-4H additionally show the airway support storage platform having a plate (76, Figures 3G-3I) having a front side for receipt of a first adapter (via 62) and a second adapter (via 52) and a rear side (66, Figures 3A-3E) having a fastener (80 - providing a sealing engagement between the plate 76 and the support surface 66 -- Column 11, Lines 30-35) which attaches to the support surface (66) having a complementary construction (78/79 of 76 engaged in the groove of 70/71/74 of 66).
Cranage (3,477,105), Stinson (8,555,913), Hodges et al. (5,562,121) and Cope III, et al. (6,347,643) each disclose additional airway support storage platform having a . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785